440 So.2d 150 (1983)
Pamela Ann DUVERNAY, Individually and as Tutrix of the Minors Dustin Michael Duvernay and Amber Michelle Duvernay
v.
The STATE of Louisiana Through the DEPARTMENT OF PUBLIC SAFETY, DIVISION OF STATE POLICE, and the Department of Transportation and Development: Clarence J. Ernest, Jr., State Farm Mutual Automobile Insurance Company; Harold L. Tridico Sheriff of Ascension Parish, and the North River Insurance Company.
No. 83-C-1641.
Supreme Court of Louisiana.
October 7, 1983.
Denied.